The defendant, age thirty-two, pleaded guilty to robbery with violence and was sentenced to the state prison for a term of not less than two nor more than seven years. On September 23, 1960, the defendant and one Francis Corr entered a package store and ordered a bottle of liquor. As the order was being filled, Corr grabbed the owner by the neck and the defendant went to the cash register and took approximately $100. During the robbery a scuffle took place between the owner and Corr as the result of which both fell to the floor. The defendant then struck the owner with a tire iron which he brought with him when he entered the store, inflicting a severe wound which bled profusely. The defendant and Corr then left the premises. The defendant has a long record of arrests and convictions. Since 1950 he has been arrested on fourteen different occasions and has been convicted on eight occasions. At the time of his arrest for the crime here involved, he was on probation, having been convicted in June, 1960, of issuing fraudulent checks. The viciousness of the assault which was perpetrated during the commission of a robbery merits a greater sentence than that imposed by the court.
   It is ordered that the defendant be sentenced to the state prison for a term of not less than three nor more than seven years.
Shapiro, Covello and Healey, Js., participated in this decision.